DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed on 04/09/2021 is fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shim (US Pub. 2014/0043914).
Regarding claim 1, Fig. 3 of Shim discloses a memory device comprising: 
a page buffer circuit [120] including a plurality of page buffer stages each including a plurality of page buffers [within page buffer section]; and 
5a control circuit [160] configured to: 
generate page buffer control signals [PB_signal] for controlling the plurality of page buffers [120]; and 
probe [Shim doesn’t not say probe. However, applicant doesn’t clarify what probe is. Base on examiner best understanding, probe circuit capable of accessing page buffer control signal and modify it. As shows in Fig. 3 of Shim, controller 160 generates buffer control signals (PB_signal) and modify the buffer control signals base on signal Fail_count generates by the combination of buffer 120 and counter 150] each of a plurality of page buffer control signal groups configured with the page buffer control signals [PG_signal] through a probing 10path [path through 150, 161, and 162] corresponding to each of the plurality of page buffer control signal groups [PB_signal, paragraph 0029 and 30].

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yun (US Pub. 2019/0147964).
Regarding claim 1, Fig. 2 of Yun discloses a memory device comprising: 
a page buffer circuit [220] including a plurality of page buffer stages each including a plurality of page buffers [within page buffer circuit]; and 
5a control circuit [210] configured to: 
generate page buffer control signals [VFY_CS] for controlling the plurality of page buffers [220]; and 
probe [Yun doesn’t not say probe. However, applicant doesn’t clarify what probe is. Base on examiner best understanding, probe circuit capable of accessing page buffer control signal and modify it. As shows in Fig. 2 Yun, controller [210] generates buffer control signals (VFY_CS) and modify the buffer control signals base on signal VFY_S generates by the buffer 220] each of a plurality of page buffer control signal groups configured with the page buffer control signals [VFY_CS] through a probing 10path [path through 212A] corresponding to each of the plurality of page buffer control signal groups [VFY_CS, paragraphs 0085 and 0086].
Regarding claims 2, 10, and 18, Fig. 2 of Yun discloses wherein the control circuit includes: a plurality of probing pads [within 212A. Since circuit 212A receives signal VFY_S, and signal pad is inherent] ach probing any one of the plurality of page buffer control signal groups; and a control signal generator configured to generate the page buffer control signals [VFY_CS] and a probing control signal [SC_CS<M>] for controlling a probing operation of the plurality of probing pads.
Regarding claim 3, Fig. 5 of Yun discloses wherein each of the plurality of probing pads probes [within 212a] the one page buffer control signal group in response to the probing control signal [SC_CS<M>].
Regarding claims 4, 12, Fig. 5 of Yun discloses wherein the control circuit further includes a measuring pad [within 340] measuring [counting] page buffer control signal groups [VFY_S1] probed by the plurality of probing pads.
Regarding claims 5, 13, Fig. 5 of Yun discloses wherein the control signal generator generates a measurement control signal [SC_CS<M>] for controlling a measuring operation [controlling Count Management Circuit] of the measuring pad.
Regarding claims 6 and 19, Fig. 5 of Yun discloses wherein the measuring pad 10measures [count by circuit 340 and 360] the probed page buffer control signal groups in response to the measurement control signal [SC_CS<M>].
Regarding claim 7, Fig. 7A of Yun discloses wherein the page buffer control signals include at least one of a transmission signal [VFY_S1], a set signal [ENS], and a 15reset signal [CNT_RS].
Regarding claims 8, 15, 16, and 20, Fig. 5 of Yun discloses wherein each of the plurality of page buffer control signal groups includes page buffer control signals [VFY_CS<M>, or VFY_CS0 to VFY_CSM connects to M page buffer units 320] having the same kind while being provided in parallel to different page 20buffer stages among the page buffer control signals [each VFY_CS is supplied to each page buffer in parallel manner].
Regarding claim 9, Fig. 2 of Yun discloses a method for operating a memory device including a plurality of probing pads and a measuring pad, the method comprising:
Generating page buffer control signals [VFY_CS] for controlling a plurality of page buffers [220];
providing the page buffer control signals to the plurality of page buffers [within 220]; and 
probing [Yun doesn’t not say probe. However, applicant doesn’t clarify what probe is. Base on examiner best understanding, probe circuit capable of accessing page buffer control signal and modify it. As shows in Fig. 2 Yun, controller [210] generates buffer control signals (VFY_CS) and modify the buffer control signals base on signal VFY_S generates by the buffer 220] each of the plurality of page buffer control groups configured with the page buffer control signals through a probing path [path through 212A] corresponding to each of the plurality of page buffer control signal groups [VFY_CS, paragraphs 0085 and 0086]. 
Regarding claims 11, 14, Fig. 7A of Yun discloses wherein the probing includes: turning on transistors [one of transistor in circuit 342_1] connected between the plurality of page buffers [220 in Fig. 2] and the plurality of probing pads [where SC_CS<M> connects] according to the probing control 15signal [SC_CS<M>, or VFY_S1, or ENS]; and probing [modifying] a page buffer control signal group corresponding to each of the plurality of probing pads among the plurality of page buffer control signal groups by using each of the plurality of probing pads [paragraphs 0085 and 0086].
Regarding claim 17, Fig. 2 and Fig. 7A of Yun disclose a control circuit for controlling signals provided to a plurality of page buffer control stages each including a plurality of page buffers, the control circuit comprising: 
a plurality of probing pads [since 212A receives signal VFY_S, a probing pad to receive the signal is inherent] each probing [Yun doesn’t not say probe. However, applicant doesn’t clarify what probe is. Base on examiner best understanding, probe circuit capable of accessing page buffer control signal and modify it. As shows in Fig. 2 Yun, controller [210] generates buffer control signals (VFY_CS) and modify the buffer control signals base on signal VFY_S generates by the buffer 220] any one of a plurality of page buffer control signal groups configured with page buffer controlPA4510-0 signals for controlling the plurality of page buffers [220]; 
a measuring pad measuring [counting] page [within MASSBIT COUNT CIRCUIT 212A] buffer control signal groups probed by the plurality of probing pads; and 
a control signal generator [210] configured to generate: 
5the page buffer control signals [VFY_CS]; 
a probing control signal for controlling a probing operation [base on VFY_S, paragraphs 0085 and 0086] of the plurality of probing pads; and 
a measurement control signal [VFY_S] for controlling a measuring operation of the measuring pad.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825